Citation Nr: 0820430	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to April 1974.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the St. Paul, Minnesota Department of 
Veterans Affairs (VA) Regional Office (RO).  In his December 
2005 VA Form 9, substantive appeal, the appellant requested a 
Travel Board hearing.  In November 2007, he advised (by 
telephone) that he would not be attending the Travel Board 
hearing and wanted to cancel it.  His claims file is now in 
the jurisdiction of the Houston, Texas RO.  In January 2008 
the case was remanded for additional development.  

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran was a jet engine mechanic in service.  Because 
there was private medical evidence in the record indicating 
that his hearing loss /tinnitus were related to such noise 
exposure, in the January 2008 remand the Board asked the RO 
to arrange for the veteran to be examined by an 
otolaryngologist to determine the likely etiology of his 
bilateral hearing loss and tinnitus.  When the veteran was 
examined by VA in March 2008, it was by a staff audiologist, 
who opined, in essence, that the veteran's hearing was normal 
on separation, and consequently, his current hearing loss was 
unrelated to service.  Neither opinion in this matter 
addresses what appears to be the basis for the opinion to the 
contrary.  

Furthermore, a remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders (i.e., an examination/opinion by an otolaryngologist).  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
the Board has no recourse but to once again remand the case 
to the RO for the examination that was previously sought.

Accordingly, the case is REMANDED for the following:

1. The RO must arrange for the veteran to 
be examined by an otolaryngologist to 
determine the likely etiology of his 
bilateral hearing loss and tinnitus.  The 
examiner should interview/examine the 
veteran, review his claims file (to 
include a copy of the Board's January 2008 
remand), and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
veteran's current bilateral hearing loss 
and tinnitus are related to his service, 
and specifically his exposure to noise 
trauma therein.  The examiner must explain 
the rationale for the opinions given, 
including comment on the apparently 
conflicting opinions that are already of 
record indicating that the veteran's 
hearing loss and tinnitus are consistent 
with prolonged exposure to aircraft/jet 
engine noise and that the hearing loss and 
tinnitus are unrelated to service. 

2.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative opportunity to 
respond.  Then the case should be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

